DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the main handle.”  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGarry, US Patent Publication No. 2011/0219656.
Regarding claim 1, McGarry discloses a firearm handle (32) with variable handle geometry (shown in figures 28A and 28B and discloses in [0105] and [0114] for example), characterized in that at least one single asymmetric additional part (180 as in figures 28-31 for example) can be attached at least in two or more different positions relative to the main handle (figures 28A and 28B show the asymmetric part 180 being positioned in two different positions relative to firearm handle 32) in order to change the handle geometry of the firearm handle ([0105] and [0114] disclose the geometry of the firearm handle being changed based on the position of 180. Figures 28A and 28b clearly show the different geometries as well.)
 
 
 

 
 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey, US Patent No. 9,851,174.
Regarding claim 1, Bailey discloses a firearm handle (20) with variable handle geometry (ridge 40 is disclosed as part of a sleeve in 5:27-45 and 5:62-6:2 and the sleeve is reversible as disclosed in 6:41-62. Therefore the firearm handle is disclosed as having a variable geometry), characterized in that at least one single asymmetric additional part (sleeve, as disclosed in 1:63-2:14 and claim 8 and 5:27-6:2, with ridge 40 is asymmetric and is disclosed as being an additional part which is placed on the handle to install ridge as desired) can be attached at least in two or more different positions relative to the main handle in order to change the handle geometry of the firearm handle (6:41-62 discloses the positions of the elements, which includes the sleeve and ridge, may be reversed or otherwise varied. Reversing the sleeve with ridge 40 from one side of the firearm handle to the other creates a change in geometry of the firearm handle)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641